
	

113 HR 2806 IH: Residue Entries and Streamlining Trade Act
U.S. House of Representatives
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2806
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2013
			Mr. Marchant (for
			 himself and Mr. Kind) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Tariff Act of 1930 to provide that
		  importation of certain containers containing de minimis residual matter shall
		  be excepted from the Customs laws of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Residue Entries and Streamlining Trade
			 Act.
		2.Importation of
			 certain containers containing de minimis residual matter to be excepted from
			 the Customs laws of the United States
			(a)In
			 generalSection 322(a) of the
			 Tariff Act of 1930 (19 U.S.C. 1322(a)) is amended—
				(1)by striking
			 (a) and inserting (a)(1);
				(2)by inserting after
			 other instruments of international traffic the following:
			 , including instruments of international traffic containing de minimis
			 residual matter; and
				(3)by adding at the
			 end the following:
					
						(2)In this subsection, the term de
				minimis residual matter means material remaining in an instrument of
				international traffic after its contents have been unloaded to the maximum
				extent practicable and before the instrument of international traffic is either
				refilled or cleaned.
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) take effect on the date of the enactment of this Act and apply
			 with respect to the importation of instruments of international traffic
			 containing de minimis residual matter on or after such date of
			 enactment.
			
